Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 30, 2008 Foot Locker, Inc. (Exact Name of Registrant as Specified in its Charter) New York 1-10299 13-3513936 (State or other Jurisdiction (Commission File Number) (I.R.S. Employer of Incorporation) Identification No.) 112 West 34 th Street, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: 212-720-3700 Former Name/Address (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b) On September 30, 2008, Foot Locker, Inc. (the Company), notified Richard T. Mina, President and Chief Executive Officer, Foot Locker, Inc.-U.S.A., that pursuant to the provisions of Section 7(e) of the Employment Agreement between Mr. Mina and the Company dated April 23, 2008, the Company was terminating his employment as of October 31, 2008. The Company has requested that Mr. Mina resign from his position as President and Chief Executive Officer, Foot Locker, Inc.  U.S.A., and from all other positions he holds as an officer or director of the Company or any of its subsidiaries, effective September 30, 2008. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FOOT LOCKER, INC. (Registrant) Date: September 30, 2008 By: /s/ Gary M. Bahler Senior Vice President, General Counsel and Secretary
